                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JESSIKA HARLSTON,

                       Plaintiff,
                                                              Case No. 19-cv-0900-bhl
       v.

ST CHARLES YOUTH & FAMILY SERVICES,

                  Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       On October 27, 2020, the Court granted plaintiff’s motion to proceed without prepayment
of the filing fee and allowed her employment discrimination complaint to go forward. (ECF No.
4.) On December 28, 2020, defendant filed a motion to dismiss for failure to state a claim. (ECF
No. 15.) Plaintiff’s response to the motion to dismiss was due on or before January 18, 2021.
On February 22, 2021, after the plaintiff failed to respond to defendant’s motion to dismiss, the
Court ordered the plaintiff to show cause in writing for her failure to respond timely to the
motion. The Court allowed plaintiff until March 8, 2021 to respond and informed her that the
Court would dismiss her case if she failed to comply with the order. (ECF No. 18.) The order
was mailed to plaintiff’s address of record with the Court. (ECF No. 19.) On March 8, 2021, the
Court’s order was returned as undeliverable. (Id.) Apparently, plaintiff has moved but has not
provided the Court with a current address. The Court’s Local Rules require pro se plaintiffs to
keep a current address on file with the clerk so that the Court can contact the party. See General
L. R. 5(a)(4). Plaintiff has failed to comply with the local rule. Given plaintiff’s failures: (1) to
respond to defendant’s motion to dismiss; (2) to maintain an updated address with the clerk’s
office; and (3) failure to respond to the order to show cause, the Court will dismiss plaintiff’s
case for failure to prosecute. See Civil L. R. 41(c). Accordingly,
         IT IS HEREBY ORDERED that plaintiff’s case is DISMISSED for failure to prosecute
based on her failure to respond to defendant’s motion to dismiss, her failure to update her




            Case 2:19-cv-00900-BHL Filed 03/10/21 Page 1 of 2 Document 20
address with the Court, and her failure to respond to the Court’s order to show cause. The
clerk’s office will enter judgment accordingly.
       IT IS FURTHER ORDERED that defendant’s motion to dismiss for failure to state a
claim, (ECF No. 15), is DENIED as moot.
       Dated at Milwaukee, Wisconsin on March 10, 2021.


                                                     s/Brett H. Ludwig
                                                     BRETT H. LUDWIG
                                                     United States District Judge




         Case 2:19-cv-00900-BHL Filed 03/10/21 Page 2 of 2 Document 20
